DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 has been placed in record and considered by the examiner.

NOTE: Canceled Claims: 1-4, 7-8 and 11


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15, 18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WOO et al. (US# 2015/0138178 hereinafter WOO).
	
(Figs. 1 and 4) comprising:
a plurality of data signal lines extending in a column direction (DL1-DL6…; Figs. 1 and 4);
a plurality of scan signal lines extending in a row direction (GL1-GL3…; Figs. 1 and 4); and 
a plurality of sub-pixels arranged in matrix (a plurality of color pixels R, G and B which are formed in each of the plurality of pixel areas; Para. 0006, Figs. 1 and 4), each of the plurality of sub-pixels including a light-emitting element (OLED; Fig. 2), 
a write transistor (Tdr; Fig. 2) connected to one of the plurality of data signal lines (DL connects to Tsw; Fig. 2), and 
a drive transistor (Tdr; Fig. 2) configured to control a current that flows through the light-emitting element (Each of the plurality of color pixels R, G and B, as illustrated in FIG. 2, includes a switching transistor Tsw as a “write transistor”, a driving transistor Tdr, a capacitor Cst, and an organic light emitting device OLED.; Para. 0008… and drive current to the OLED; Para. 0009), 
each of the plurality of sub-pixels being connected to one of the plurality of scan signal lines (pixels connect to GL1-GL3…; Figs. 1 and 4), wherein the plurality of sub-pixels that emit different colors of light are connected to each of the plurality of scan signal lines, and the plurality of sub-pixels that emit different colors of light are connected to each of the plurality of data signal lines (The scan lines GL1-Glm and the data lines DL1-DLn connect to sub-pixels to emit different colors Red, Green and Blue; Fig. 4).
Referring to claim 13, WOO discloses wherein the plurality of sub-pixels connected to each of the plurality of data signal lines emit three colors of light (vertical data lines DL1-DLn data line connects to sub-pixels Red, Blue and Green  to emit different color lights; Fig. 4).
(vertical data lines DL1-DLn data line connects to sub-pixels Red, Blue and Green  to emit different color lights; Fig. 4).
Referring to claim 15, WOO discloses wherein each of the plurality of scan signal lines is connected to a sub-pixel row comprising the plurality of sub-pixels arranged in the row direction (scan lines GL1-Glm connect to pixel rows; Fig. 4), each of the plurality of data signal lines is connected to a sub-pixel column comprising the plurality of sub-pixels arranged in the column direction (Data lines DL1-DLn connect to pixel columns; Fig. 4), and the sub-pixel column comprising the plurality of sub-pixels of a first color and the plurality of sub-pixels of a second color is adjacent to the sub-pixel column comprising the plurality of sub-pixels of the second color and the plurality of sub-pixels of a third color (vertical data line DL1 with sub-pixels Red, Blue and Green as first, second and third colors lights; Fig. 4).
Referring to claim 18, WOO discloses wherein each of the sub-pixel rows includes a plurality of dots of a plurality of colors arranged in the row direction, each of the plurality of dots comprising the plurality of sub-pixels of the same color sequentially arranged in the row direction, and two of the plurality of sub-pixels adjacent to each other in the column direction emit different colors of light (Pixels in row are same color and  pixels in column of different colors; Fig. 8).
Referring to claim 23, WOO discloses wherein the light-emitting element is a light-emitting diode, the first color is red, the second color is green, and the third color is blue (Each of the plurality of color pixels R, G and B, as illustrated in FIG. 2, includes a switching transistor Tsw as a “write transistor”, a driving transistor Tdr, a capacitor Cst, and an organic light emitting device OLED.; Para. 0008).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over WOO et al. (US# 2015/0138178 hereinafter WOO) in view of Sung (US# 2006/0001623 hereinafter Sung).

Referring to claim 5, WOO discloses a display device (Figs. 1 and 4) comprising: 
a plurality of data signal lines (DL1-DL6…; Figs. 1 and 4); 
a plurality of scan signal lines (GL1-GL3…; Figs. 1 and 4); and 
a plurality of sub-pixels (a plurality of color pixels R, G and B which are 
formed in each of the plurality of pixel areas; Para. 0006, Figs. 1 and 4), 
each of the plurality of sub-pixels including 
a light-emitting element (OLED; Fig. 2), 
a write transistor (Tsw as “write transistor”; Fig. 2) connected to one of the plurality of data signal lines (DL connects to Tsw; Fig. 2), and 
a drive transistor (Tdr; Fig. 2) configured to control a current that flows through the light-emitting element (Each of the plurality of color pixels R, G and B, as illustrated in FIG. 2, includes a switching transistor Tsw as a “write transistor”, a driving transistor Tdr, a capacitor Cst, and an organic light emitting device OLED.; Para. 0008… and drive current to the OLED; Para. 0009), 
wherein the plurality of data signal lines include 
a first data signal line (DL1-DL6…; Figs. 1 and 4), and 
a second data signal line adjacent to the first data signal line (DL1-DL6 lines are adjacent to one another; Figs. 1 and 4), 
the plurality of sub-pixels arranged along the first data signal line include adjacent sub-pixels that emit different colors of light (vertical data line DL1 with sub-pixels Red, Blue and Green; Fig. 4), and each include the write transistor having a conduction terminal electrically connected to the first data signal line (data DL line connects to Tsw “write transistor” for each sub-pixels Red, Blue and Green; Fig. 2), 
the plurality of sub-pixels arranged along the second data signal line include adjacent sub-pixels that emit different colors of light (vertical data line DL2 with sub-pixels Red, Blue and Green; Fig. 4), and each include the write transistor having a conduction terminal electrically connected to the second data signal line (data DL line connects to Tsw “write transistor” for each sub-pixels Red, Blue and Green; Fig. 2), 
the first data signal line is electrically connected to the conduction terminal of the write transistor of the sub-pixel that emits red light and the conduction terminal of the write transistor of the sub-pixel that emits green light (data line DL1 connects to sub-pixels Red and Green to provide red and green colors; Fig. 4), 
the second data signal line is electrically connected to the conduction terminal of the write transistor of the sub-pixel that emits blue light and the conduction terminal of the write transistor of the sub-pixel that emits green light (data line DL2 connects to sub-pixels Blue and Green to provide red and green colors; Fig. 4).
However, WOO does not specifically disclose the drive transistor of the sub-pixel that emits blue light has a channel length shorter than a channel length of the drive transistor of the 
In an analogous art, Sung discloses the drive transistor of the sub-pixel that emits blue light has a channel length shorter than a channel length of the drive transistor of the sub-pixel that emits red light and a channel length of the drive transistor of the sub-pixel that emits green light (see TABLE 1, Example 3: the W/L of blue light is shorter than the W/L of red and green lights; Para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Sung to the system of WOO in order to ensure the setting of appropriate luminance ratio between red, green 
and blue light, to reproduce white light through red, green and blue organic light emitting diodes, thereby to attaining the full coloration.
	Referring to claim 6, WOO as modified by Sung discloses the drive transistor of the sub-pixel that emits blue light has a channel width longer than a channel width of the drive transistor of the sub-pixel that emits red light and a channel width of the drive transistor of the sub-pixel that emits green light (Sung, see TABLE 1, Example 2: the W/L of blue light is longer than the W/L of red and green lights; Para. 0029).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WOO et al. (US# 2015/0138178 hereinafter WOO) in view of Hayashi et al. (US# 2016/0203752 hereinafter Hayashi).
Referring to claim 16, WOO as applied above does not specifically disclose wherein each of the plurality of sub-pixels of the third color displaying a maximum gradation is applied with a data signal whose voltage is equal to a voltage of a data signal applied across each of the plurality of sub-pixels of the first color displaying the maximum gradation.
(the first sub-pixel maximum brightness, the second sub-pixel maximum brightness, and the third sub-pixel maximum brightness are brightnesses of colors displayed by the first sub-pixel 49R, the second sub-pixel 49G, and the third sub-pixel 49B when an output signal having a maximum gradation value is output to each sub-pixel 49.; Para. 0141).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Hayashi to the system of WOO in order to improve the contrast of an image of the display.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WOO et al. (US# 2015/0138178 hereinafter WOO) in view of Hayashi et al. (US# 2016/0203752 hereinafter Hayashi) and Sung (US# 2006/0001623 hereinafter Sung).
Referring to claim 17, WOO in view of Hayashi as applied above does not specifically disclose wherein the drive transistor of each of the plurality of sub-pixels of the third color has a greater ratio of a channel width to a channel length than the drive transistor of each of the plurality of sub-pixels of the first color.
In an analogous art, Sung discloses wherein the drive transistor of each of the plurality of sub-pixels of the third color has a greater ratio of a channel width to a channel length than the drive transistor of each of the plurality of sub-pixels of the first color (see TABLE 1, Example 3: the W/L of blue light is shorter than the W/L of red and green lights; Para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Sung to the system of WOO in view of Hayashi in order to ensure the setting of appropriate luminance ratio between .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over WOO et al. (US# 2015/0138178 hereinafter WOO) in view of Lee (US# 2004/0017159 hereinafter Lee).
Referring to claim 24, WOO as applied above does not specifically disclose wherein the light-emitting element belonging to one of the two of the plurality of sub-pixels constituting each of the plurality of dots has an anode connected to an anode of the light-emitting element belonging to another one of the two of the plurality of sub-pixels.
In an analogous art, Lee discloses wherein the light-emitting element belonging to one of the two of the plurality of sub-pixels constituting each of the plurality of dots has an anode connected to an anode of the light-emitting element belonging to another one of the two of the plurality of sub-pixels (As shown in FIG. 2, the connection of the anode of the light-emitting device between the pair of neighboring pixels 20 and 22 through the high resistant resistor R (24).; Para. 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Lee to the system of WOO in order to reduce the defected points in the display unit. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over WOO et al. (US# 2015/0138178 hereinafter WOO) in view of An et al.  (US# 2016/00217746 hereinafter AN).
Referring to claim 25, WOO as applied above does not specifically disclose wherein the light-emitting element belonging to one of the two of the plurality of sub-pixels constituting each of the plurality of dots has an anode connected, via a connecting transistor, to an anode of the light-emitting element belonging to another one of the two of the plurality of sub-pixels.
(The anode of each OLD of the pixels are being connected to each other via transistors T7; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of An to the system of WOO in order to allow the display to achieve accurate black luminance image by using a bypass transistor to improve the contrast ratio of the display.

Allowable Subject Matter
Claims 9-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 9, the prior art of record teaches a display device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device comprising: 
a plurality of data signal lines; 
a plurality of scan signal lines; and 
a plurality of sub-pixels, 
each of the plurality of sub-pixels including 
a light-emitting element, 
a write transistor connected to one of the plurality of data signal lines, and 
a drive transistor configured to control a current that flows through the light-emitting element, 
wherein the plurality of data signal lines include 
a first data signal line,
a second data signal line adjacent to the first data signal line, 
a third data signal line adjacent to the second data signal line, and 
a fourth data signal line adjacent to the third data signal line, 
the plurality of sub-pixels arranged along the first data signal line include adjacent sub-pixels that emit different colors of light, and each include the write transistor having a conduction terminal electrically connected to the first data signal line, 
the plurality of sub-pixels arranged along the second data signal line include adjacent sub-pixels that emit different colors of light, and each include the write transistor having a conduction terminal electrically connected to the second data signal line, 
the plurality of sub-pixels arranged along the third data signal line include adjacent sub-pixels that emit different colors of light, and each include the write transistor having a conduction terminal electrically connected to the third data signal line, 
the plurality of sub-pixels arranged along the fourth data signal line include adjacent sub-pixels that emit different colors of light, and each include the write transistor having a conduction terminal electrically connected to the fourth data signal line, 
the first data signal line is electrically connected to the conduction terminal of the write transistor of the sub-pixel that emits a first color of light and the conduction terminal of the write transistor of the sub-pixel that emits a second color of light,
the second data signal line is electrically connected to the conduction terminal of the write transistor of the sub-pixel that emits the first color of light and the conduction terminal of the write transistor of the sub-pixel that emits a third color of light,
the third data signal line is electrically connected to the conduction terminal of the write transistor of the sub-pixel that emits the second color of light and the conduction terminal of the write transistor of the sub-pixel that emits the third color of light,
the fourth data signal line is electrically connected to the conduction terminal of the write transistor of the sub-pixel that emits the first color of light and the conduction terminal of the write transistor of the sub-pixel that emits the second color of light,
the sub-pixel connected to the first data signal line and emitting the first color of light is adjacent to the sub-pixel connected to the second data signal line and emitting the first color of light,
the sub-pixel connected to the third data signal line and emitting the second color of light is adjacent to the sub-pixel connected to the fourth data signal line and emitting the second color of light,
the sub-pixel connected to the second data signal line and emitting the third color of light is adjacent to the sub-pixel connected to the third data signal line and emitting the third color of light, and
the light-emitting element included in the sub-pixel connected to the first data signal line and emitting the first color of light has a first electrode electrically connected to a first electrode of the light-emitting element included in the sub-pixel connected to the second data signal line and emitting the first color of light”.
Referring to claims 10 is allowable based upon dependent on independent claim 9.

Claim Objections
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 19, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein each of the sub-pixel rows includes the plurality of dots periodically arranged in the row direction for each cycle comprising three colors of the plurality of dots sequentially arranged, and two of the sub-pixel rows adjacent to each other have phases shifted from each other by a half of the cycle, the phases each indicating an order of dot color”.
Referring to claim 20 is objected upon dependent on the objected claim 19.
Referring to claim 21, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein one of two of the sub-pixel rows adjacent to each other in the column direction includes the plurality of dots periodically arranged for each cycle consisting of the dot of the first color and the dot of the second color sequentially arranged, another one of the two of the sub-pixel rows includes the plurality of dots periodically arranged for each cycle comprising the dot of the second color and the dot of the third color adjacent to each other, and each of the plurality of dots of the second color is adjacent to the dot of the first color or the dot of the third color in the column direction”.
Referring to claim 22 is objected upon dependent on the objected claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624